                                         Case 3:16-cv-00236-WHO Document 621 Filed 05/28/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANNED PARENTHOOD                                  Case No. 16-cv-00236-WHO
                                         FEDERATION OF AMERICA, INC., et al.,
                                   8                    Plaintiffs,                          ORDER AFFIRMING MAGISTRATE
                                   9                                                         JUDGE NONDISPOSITIVE ORDER
                                                  v.
                                  10                                                         Re: Dkt. No. 588
                                         CENTER FOR MEDICAL PROGRESS, et
                                  11     al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants object to and seek relief from Judge Ryu’s nondispositive Order, Dkt. No. 581,

                                  14   granting only in limited part defendants’ motion to compel further production of AIMS reports.

                                  15   Dkt. No. 588. They argue that production of AIMS reports should have been compelled for all

                                  16   Planned Parenthood affiliates – and not just for the nine plaintiff-affiliates and the five additional

                                  17   affiliates selected by defendants as allowed by Judge Ryu – because they are entitled to test

                                  18   plaintiffs’ assertion that there was an increased threat level following the release of defendants’

                                  19   videos as well as whether plaintiffs’ spending on security enhancements was justified. Defendants

                                  20   contend that because unidentified deponents have testified they were influenced in part by the

                                  21   increase in AIMS reports from non-plaintiffs to justify increased security measures, they are

                                  22   entitled under Federal Rule of Evidence 1002 to all underlying AIMS reports to prove the

                                  23   witness’s fears were “unfounded.”

                                  24          I affirm Judge Ryu’s Order. Defendants have sufficient information to use against

                                  25   witnesses (whom they did not identify) on cross-examination. For each deponent from an

                                  26   affiliate, defendants have those affiliates’ own AIMS reports. They can note, for example, where

                                  27   incidents occurred at non-Planned Parenthood-affiliated entities, where incidents were caused by

                                  28   minors or disgruntled patients, or where the incidents do not appear to involve anti-abortion
                                         Case 3:16-cv-00236-WHO Document 621 Filed 05/28/19 Page 2 of 2




                                   1   opposition. See Dkt. No. 588 fns. 1 & 2. They also have HotSpots digests, which admittedly

                                   2   include details regarding 20% of, presumably, the most significant events reported by the affiliates

                                   3   that month. They also have (or soon will have) AIMS reports from the five affiliates they

                                   4   selected, which can be used along with the plaintiff-affiliate reports to confirm defendants’ beliefs

                                   5   as to what the evidence shows or does not show and any deficiencies in the AIMS reporting

                                   6   methodology.

                                   7          Defendants have not identified a need for the unproduced AIMS reports that is

                                   8   proportional to the burden of production by plaintiffs of all AIMS reports (seeking permission

                                   9   from affiliates, collecting reports, redacting reports, etc.). They made no showing, for instance,

                                  10   that the information allowed from the fourteen affiliates is not representative of the basis for the

                                  11   testimony of any witness. At trial, I will consider any objections if a witness attempts to testify

                                  12   about or introduce a specific AIMS report that was not discussed in sufficient detail in a produced
Northern District of California
 United States District Court




                                  13   HotSpots digest or was not itself turned over to the defense.

                                  14          Defendants objections to Magistrate Judge Ryu’s Order are OVERRULED and her

                                  15   decision is AFFIRMED.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 28, 2019

                                  18
                                  19
                                                                                                       William H. Orrick
                                  20                                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
